Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .			
1.	Claims 1-15 are presented for examination. 
2.      The text of those applicable section of Title 35, U.S. Code not included in this action can be found in the prior Office Action.
3.	Applicant’s response for the finality of rejection of the last office action is persuasive, therefore the finality of that action is hereby withdrawn, and the prosecution on the merit is hereby reopened.

Claim Rejections - 35 USC § 102

4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.	Claim(s) 1-15 are rejected under 35 U.S.C. 102 (a)(1)/102(a)(2) as being anticipated by Holtman (Holtman), US publication no. US 2020/0178374.
As per claim 1, Holtman discloses an electronic device [figures 1-2] comprising: 
a power source to supply power to a peripheral device [para 61, 62]; a sensor circuit to monitor a power consumption of the peripheral device [para 72, 76]; and 
a controller coupled to the sensor circuit to: detect that the power consumption of the peripheral device is greater than a threshold [para 78, 84];
generating a popup message on a user interface of the electronic device based on the detection, wherein the popup message comprises an option [para 129, 146, 149]; and direct the power source to continue to provide the power to the peripheral device in response to a determination that the option is selected prior to an expiration of a timer [para 89, 95, 124, 133, 172, 174]. 
Holtman discloses: 
[0062] An auxiliary power output 6 or auxiliary power interface is also electrically connected to the power supply 3, and electrically connectable to an auxiliary load 7 or auxiliary device. In particular, the auxiliary load 7 is connectable to the auxiliary power output 6 so as to draw power from the power supply 3. Preferably, the auxiliary power output is selectably connectable to the auxiliary load 7 (i.e. the auxiliary power output is designed to allow the auxiliary load to connect and disconnect therefrom).

[0072] To do so, the driver controller 10 is adapted to detect a change in power consumption at the auxiliary output. In response to detecting a change in power consumption, the driver controller 10 determines that an auxiliary load has connected to or disconnected from the driver 2 and performs an action. For example, a (sudden or instantaneous) increase in power consumption at the auxiliary output may be indicative that an auxiliary load has connected to the driver (and drawing power therefrom) whereas a (sudden or instantaneous) decrease in power consumption at the auxiliary output may be indicative that an auxiliary load has disconnected from the driver (and thereby no longer drawing power therefrom). 

[0076] Thus, to detect a change in the power consumption caused by a connecting or disconnecting of the auxiliary load (via the plug fitting) the driver controller may comprise a current sensing device 35. The current sensing device 35 (e.g. an ammeter) is adapted to detect a current flow therethrough, and may be connected to detect a current flow through or to the auxiliary output. The current sensing device 35 may be serially connected to the auxiliary output, for example, between the power supply 3 and the auxiliary output 6.

[0078] In at least one embodiment, the current sensing device provides a binary signal indicating whether a detected current is above or below a predetermined current value (being a value greater than 0 mA). This may allow the current sensing device to take a possible trickle or leakage current (e.g. caused by a capacitive coupling of a supply to the primary output) into account when determining whether an auxiliary load has been connected. A detected current above the predetermined current value indicates an auxiliary load is connected to the auxiliary output and a detected current below the predetermined current value indicates that no auxiliary load is connected to the auxiliary output. The predetermined current value may be in the region of 0.01 mA to 1 mA, for example, around 0.1 mA. 

[0095] The step 53 of requesting an identifying signal is optional, and the method 50 may instead comprise, for example, waiting a predetermined length of time to receive the identifying signal, or waiting for the auxiliary load to start a sequence of interactions that will (presumably) lead to the receipt of an identifying signal, such as the auxiliary load beginning to draw power in a predetermined manner. Thus, the receiving of an identifying signal may be performed passively, and a communication between the driver controller and the device supplying the identifying signal may be bidirectional or unidirectional (e.g. from the auxiliary load only).

[0124] It will be appreciated that the process 55 may determine that there are no permissions associated with an auxiliary load (i.e. the auxiliary load is not permitted to perform any action with respect to the driver 2). In some embodiments, it is also assumed that a newly connected auxiliary load is not associated with any permissions if no identifying signal for the auxiliary load has been provided (e.g. within a predetermined time period or in response to an explicit request 53). This will advantageously prevent unknown and potentially unauthorized devices from drawing power from the driver. 

[0129] The driver 2 may be adapted to generate an audio/visual/tactile output identifying the permissions of the auxiliary load and/or an alert signal. This may be performed visually, audibly or tactilely. For example, the driver 2 may comprise a screen (not shown) which outputs a list of the determined permissions of the auxiliary load. This may increase an ease of installing the auxiliary load to the driver, and ensure that a user is installing a correct auxiliary load.

[0133] It has also been recognized that a potential attacker of the system, wishing to connect an unauthorized auxiliary load to the driver while bypassing a checking method (e.g. as performed in steps 53 to 59B) that would otherwise cut the power to the auxiliary load, could attempt a mains power disconnection attack. The mains power disconnection attack may comprise temporarily detaching the driver from its own mains power supply, thereby making the driver inert and unable to execute the method 50, attaching the auxiliary load, and then reconnecting the driver to its power supply. Thus, a mains power disconnection attack comprises attaching an auxiliary load to the driver when it is disconnected from a mains power (i.e. is not active). 
[0149] In an embodiment, an alert signal generated by the driver (controller) is passed to the independent device. The alert signal may, for example, cause an alert to be displayed by the independent device (such as displaying text on a screen of the independent device). The alert may be generated by a smart phone running a particular application or program. 

[0172] The at least one permission of the auxiliary load may comprise a permission to draw power from the driver, and the method may be adapted to comprise either cutting off or limiting the power provided to an auxiliary load connected to the auxiliary power output if the auxiliary load is not associated with a permission to draw power from the driver. Moreover, in examples, the method may be adapted to comprise either cutting off or limiting the power provided to an primary load connected to the primary power output if the auxiliary load is not associated with a permission to draw power from the driver.

[0174] The at least one action performed according to the method may comprise any one or more of: limiting a maximum power drawn by a connected auxiliary load; determining an identity of a connected or disconnected auxiliary load; determining a classification type of a connected or disconnected auxiliary load; generating an output signal indicating whether an auxiliary load has been connected to or disconnected from the auxiliary power output; comparing a power drain of the primary load and a power drain of the auxiliary load; beginning or ending a timer; beginning or ending a monetary or billing transaction; performing an authorization check for the auxiliary load; performing an authorization check for the auxiliary load and sending an alert signal if the check does not detect that the auxiliary load is authorized; and performing an authorization check for the auxiliary load and sending an alert signal if the check does not detect that the auxiliary load is authorized, wherein the alert signal controls an operation of the primary load so to indicate an alert.



As per claim 2, Holtman discloses that the controller is to turn off the power 
source in response to a determination that the timer expires without the selection of the option [para 89, 95, 124, 132, 174]. 
 As per claim 3, Holtman discloses that the threshold is an indicative of a power 
level beyond which the peripheral device starts working, and wherein the threshold is set based on a power specification of the peripheral device [para 78, 84]. 
 As per claim 4, Holtman discloses that the sensor circuit is to monitor the power 
consumption of the peripheral device during a power-on mode, in which the electronic device and the peripheral device are turned on [para 72, 74, 76]. 

6. 	Claims 5-15 are rejected under 35 U.S.C. 103 as being unpatentable over Holtman (Holtman), US publication no. US 2020/0178374 in view of Dewan et al. (Dewan), US publication no. 2017/0263254.
 As per claim 5, Holtman does not disclose the peripheral device is a camera or a 
Microphone.
Dewan disclose that the peripheral device is a camera or a microphone [para 25]. 
It would have been obvious to one of ordinary skill in the art at time the invention to combine the teachings of Holtman and Dewan because they disclose a security mode device, the specify teachings of Dewan stated above would have further enhanced the efficiency and performance of Holtman system to obtain predictable results.

As per claim 6, contains the same limitations as set forth claims 1 and 5, further, 
Dewan discloses a display unit; a camera embedded into the display unit [para 2, 7]. Therefore, same rejection is applied.
 As per claim 7, Holtman discloses that the controller is to: direct the power
source to continue to provide the power to the camera in response to determining that an option to enable the peripheral device is selected prior to an expiration of the timer [para 89, 95, 124, 132, 174]. And Dewan discloses a camera [para 25].
 As per claim 8, Holtman disclose that the controller is to: turn off the power to 
the peripheral device via the power source in response to determining that the timer expires prior to the selection of the options [para 89, 95, 124, 132, 174]. And Dewan discloses a camera [para 25].
 As per claim 9, Holtman discloses that the controller is to: turn off the power to 
the peripheral device via the power source in response to determining that an option to disable the peripheral device is selected prior to the expiration of the timer [para 89, 95, 124, 132, 174]. And Dewan discloses a camera [para 25].
 As per claim 10, Holtman discloses that the timer is set to expire at a threshold 
time duration [para 89, 95, 124, 132, 174]. 
 As per claim 11, Dewan discloses that the display unit and the camera are
turned on during the power-on mode of the electronic device [para 7, 27, 32, 60, 67, 68]. 
		As to claims 12-15, directed to a readable storage medium storing the
instructions to perform a method of steps executed by the system disclose in claims 6-11. Therefore, it is rejected on the same basis as set forth hereinabove.

7. 	Examiner's note: Examiner has cited particular paragraphs and columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.	
	Response to Arguments
8.	Applicant's arguments filed 3/7/22 have been fully considered but they are not persuasive. Applicant's arguments with respect to claims 1-15 have been considered but are moot in view of new ground rejection indicated above.	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN CAO whose telephone number is (571)272-3664.  The examiner can normally be reached on M-F 7:00 am-3:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

May 2, 2022
/CHUN CAO/Primary Examiner, Art Unit 2115